—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about September 22, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of petit larceny and criminal possession of stolen property, and placed him under the supervision of the Department of Probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleak*189ley, 69 NY2d 490). Upon a fair reading of the record, we find that there was ample evidence from which the court could have inferred appellant’s guilt. Concur — Sullivan, J. P., Nardelli, Williams, Rubin and Andrias, JJ.